Citation Nr: 1227006	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-44 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from August 1986 to March 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO), which granted service connection for sinusitis and assigned a noncompensable rating effective May 9, 2008.  The Veteran timely appealed the assigned rating.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in April 2012, and a transcript of the hearing is of record.  A March 2012 statement from Castle Rock Family Physicians was added to the claims file after the most recent supplemental statement of the case in October 2011 along with a waiver of RO review.  See 38 C.F.R. § 20.1304 (2011).  


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for an initial compensable rating for sinusitis; and he has otherwise been assisted in the development of his claim.

2.  The evidence shows at least one incapacitating episode of sinusitis from May 9, 2008 to May 8, 2009, without evidence of more than two incapacitating episodes or of more than six non-incapacitating episodes during this period.

3.  The evidence shows more than six non-incapacitating episodes of sinusitis in the year beginning December 11, 2009, without evidence of sinus surgery with residual disability.  




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent, but no higher, for sinusitis from May 9, 2008 to December 10, 2009 are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 6514 (2011).

2.  The criteria for an initial evaluation of 30 percent, but no higher, for sinusitis beginning December 11, 2009 are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 6514 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in May 2008, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  Service connection for sinusitis was granted by rating decision in September 2008.

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In accordance with the requirements of VCAA, the May 2008 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims file after the May 2008 letter.  The Veteran was informed in the May 2008 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation of the sinuses was conducted in February 2011.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue on appeal.  

As part of its present decision, the Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the April 2012 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  The transcript also reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as recently explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his April 2012 hearing.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).



Analysis of the Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

The Veteran's sinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6514.  Under Diagnostic Code 6514, a 10 percent rating is assigned when a veteran has either one or two incapacitating episodes per year of sinusitis (an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician) requiring prolonged (lasting four to six weeks) antibiotic treatment, or has three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned when a veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

The Veteran was granted service connection for sinusitis by rating decision in September 2008, which assigned a noncompensable evaluation effective May 9, 2008.  This rating decision also granted service connection for chronic allergic and vasomotor rhinitis and assigned a 10 percent rating effective May 9, 2008.

As noted above, to warrant a rating of 10 percent there would need to be evidence of either one or two incapacitating episodes per year of sinusitis (an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician) requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  To warrant a higher rating of 30 percent there would need to be evidence of either three or more incapacitating episodes per year or more than six non-incapacitating episodes per year.

The Veteran complained on VA evaluation in August 2008 of facial pressure, chronic nasal congestion, and whitish-yellow discharge, with the last episode 3-5 years earlier.  Physical examination showed a slight amount of whitish-yellow postnasal drip.  There was 80 percent obstruction of the nares, without drainage, and some bogginess.  The sinuses were non-tender bilaterally.  Sinus X-rays showed aerated paranasal sinuses.  The diagnoses included sinusitis.

Treatment reports from Castle Rock Family Physicians, dated from April 2009 to January 2011, reveal complaints of sinus problems in April 2009, February 2010, May 2010, and January 2011.  Acute sinusitis was diagnosed in February 2010 and January 2011.  Allergic rhinitis was diagnosed in May 2010.  Amoxicillin was prescribed in April 2009, February 2010, and January 2011.

VA treatment reports for May 2009 reveal that the Veteran had a three week history of sinus infection; acute sinusitis was diagnosed.  It was noted in May 2010 that the Veteran was occasionally seen by his family doctor for sinusitis.  It was reported in May 2011 that an outside doctor had treated the Veteran for several sinus infections in the past year; the assessment was occasionally seen by local family doctor for sinusitis.

A May 2011 letter from the Veteran provided a list of the incapacitating episodes due to sinusitis from April 2009 to January 2011 and the non-incapacitating episodes due to sinusitis from December 2009 to May 2011.  The Veteran noted incapacitating episodes in April 2009, February 2010, May 2010, and January 2011; and 13 non-incapacitating episodes, with 10 episodes between December 2009 and December 2010.  Amoxicillin was prescribed for the incapacitating episodes.  The non-incapacitating episodes involved headaches, pain, and discharge.

The Veteran complained on VA sinus evaluation in July 2011 sinus infections 3-4 times a year that had to be treated with antibiotics and were disabling for 24 hours at a time.  He said that he had missed 20 days of work over the past year because of sinusitis and related symptoms.  He had missed 3-4 days of work on multiple occasions due to his sinus problems.  The Veteran noted chronic nasal discharge, yellow at times; he had pain over the maxillary sinuses.  Bed rest was part of his treatment program.  Physical examination revealed moist nasal passages.  Turbinates were swollen on the right, with 50 percent occlusion of the opening; there was 25 percent occlusion on the left.  There was slight tenderness over the left maxillary sinuses.  X-rays showed mild paranasal sinus disease.  Recurrent sinusitis was diagnosed.

According to a March 2012 statement from Castle Rock Family Physicians, the Veteran had been treated numerous times since January 2007 for rhinitis and sinusitis.  It was noted that a diagnosis of sinusitis was synonymous with an infectious cause and that he was prescribed antibiotics.  In addition to antibiotics, symptomatic medications, rest, and liquids were part of the standard of care during an acute sinus infection.

The Veteran testified at his travel board hearing in April 2012 that his sinusitis was more severe than currently evaluated because he met the schedular criteria for at least a 10 percent rating, as he had had 4 incapacitating episodes from April 2009 to January 2011 and 12 non-incapacitating episodes from December 2009 to April 2011.  

The above evidence shows symptomatology that more nearly approximates the criteria for an initial 10 percent rating from May 9, 2008 to December 10, 2009 and that more nearly approximates the criteria for an initial 30 percent evaluation beginning December 11, 2009.  The Veteran has been treated by a private physician for his sinusitis since January 2007.  He had at least one incapacitating sinus infection requiring antibiotics between May 2008 and May 2009, which warrants a 10 percent rating.  As the evidence prior to December 2009 does not show more than one incapacitating sinus episode or more than six non-incapacitating episodes, an initial rating in excess of 10 percent is not warranted prior to December 2009.

He reported 10 non-incapacitating episodes of sinusitis between December 11, 2009 and December 10, 2010, with headaches, pain, and discharge.  Consequently, an initial rating of 30 percent is warranted beginning December 11, 2009.  A rating in excess of 30 percent is not warranted because the evidence does not show radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus with purulent discharge or crusting after repeated surgeries.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran is competent to report his sinus symptoms.  His complaints are credible.  The Veteran's complaints have been considered in the above-noted grant of higher evaluations for service-connected sinusitis; however, evaluations for VA purposes have not shown the severity required for a 30 percent rating prior to December 11, 2009 or to a 50 percent rating at any time during the appeal period, as discussed above.  See Fenderson.  

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).

In this regard, the schedular evaluation in this case is not inadequate.  A rating in excess of that assigned is provided for certain manifestations of the 
service-connected sinusitis, but the medical evidence reflects that those manifestations are not present in this case, as discussed hereinabove.

While the Veteran's sinusitis is significant, as evidenced by the assigned ratings, with him missing approximately 20 days of work in the year ending with the VA evaluation in February 2011, the Board finds that the evidence does not show marked interference with employment because he was still able to work most of the time.  In fact, X-rays in February 2011 showed only mild paranasal sinus disease.  Further, there is no evidence that the Veteran has been hospitalized due to his sinusitis.  Accordingly, the RO's decision not to submit this case for extraschedular consideration was correct.





      CONTINUED ON NEXT PAGE





ORDER

An initial evaluation of 10 percent is granted for service-connected sinusitis from May 9, 2008 through December 10, 2009, subject to the controlling regulations applicable to the payment of monetary benefits.  

An initial evaluation of 30 percent is granted for service-connected sinusitis beginning December 11, 2009, subject to the controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


